1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                      EASTERN DISTRICT OF CALIFORNIA
10
11   AARON BAPTISTE, et al.,                                  )       Case No.: 1:18-cv-00016 AWI JLT
                                                              )
12                     Plaintiff,                             )       ORDER AFTER INFORMAL TELEPHONIC
13            v.                                              )       CONFERENCE RE DISCOVERY DISPUTE
                                                              )
14   KS INDUSTRIES, LP,                                       )
                                                              )
15                     Defendant.                             )
16                                                            )

17            The Court held an informal telephonic conference regarding a brewing discovery dispute.

18   (Doc. 32) At issue were the plaintiffs’ responses to requests made under Fed.R.Civ.P. 34. At the

19   conference, it became clear that the plaintiffs have not produced all responsive documents within

20   their control; rather, they have responded as to responsive documents in their possession. This is

21   inadequate.

22            On the other hand, it was equally clear that many of the production requests were quite

23   overbroad, required the plaintiffs to guess at their meanings and duplicated many of the requests

24   over and over.1 In addition, the Court learned that the depositions have been taken of four of the five

25   plaintiffs but neither attorney appearing at the informal conference were aware of the questions

26
27   1
       Seemingly, the defense believes the production request serves as a contention interrogatory. For example, the defense
28   argued that if a production request seeks documents for a category of damages the plaintiff is not claiming, the plaintiff
     is obligated to point this out. Fed.R.Civ.P.34(b)(2) does not require this. Moreover, the plaintiffs should have identified
     their categories of damages in their Rule 26 disclosure, which makes the current uncertainty a mystery.

                                                                  1
1    asked of the plaintiffs related to the production requests or whether the testimony resolved any of the

2    outstanding disputes. Finally, the Court learned that the document production sought in conjunction

3    with deposition notices for two of the plaintiffs, were not served timely, despite that the Court had

4    been told that enforcement of these production requests was at issue at the informal conference.

5            Based upon this information, it was apparent to the Court that the dispute was not ripe for

6    resolution. Rather, the defense counsel sought the conference only because she believed the deadline

7    for filing non-dipositive motions was imminent and not because counsel had exhausted meet-and-

8    confer efforts. Not only is an impending deadline not a basis for failing to exhaust meet-and-confer

9    efforts as required in the scheduling order (Doc. 19 at 6), the Court notes that the deadline for filing

10   non-dispositive motions expires on February 15, 20192 and not on October 27, 2018. In any event,

11   the Court ORDERS:

12           1.       The plaintiffs SHALL ensure that they have produced all responsive documents

13   within their control and either provide an amended response or a statement that no amended

14   response is necessary so it is received by defense counsel no later than November 2, 2018;

15           2.       If the amended response or the statement that no amended response is necessary does

16   not resolve the dispute, no later than November 6, 2018, defense counsel SHALL contact the

17   Court to set a further informal telephonic conference;

18           3.       Counsel SHALL review the deposition testimony of the plaintiffs to determine

19   whether it has resolved or clarified production topics at issue;

20           4.       Counsel SHALL meet their ongoing obligation to meet-and-confer to attempt to

21   resolve the dispute. To the extent that the disputes can be resolved through the defense clarifying the

22   meaning of the requests, this SHALL be provided in writing.

23
24   IT IS SO ORDERED.

25       Dated:      October 24, 2018                                   /s/ Jennifer L. Thurston
26                                                              UNITED STATES MAGISTRATE JUDGE

27
     2
28    The Court accepted the representation of defense counsel (stated at the conference and in email correspondence to the
     Court seeking the conference), that the deadline to file “discovery motions,” was October 26, 2018. After the
     conference, the Court realized this was not correct (Doc. 19).

                                                                2
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     3
